Case 14-11120-JMC-13                                          Doc 58                     Filed 03/14/19               EOD 03/14/19 15:49:48                                Pg 1 of 1




   B2100 (Form 2100 ) (12/1 )


                                               Unit                                t t                      n                  t                         t
                                               Southern                                            i ti t            Indi n

           r    d           o e h          uet nd                 n   oe           uet                       o




                               TR                             R                                     T       RT                        R                  RT
                                       B                 F                                       or         m                       r 11                      1111( )
       r            r          r                                                         o      r           o                  001( )(2) F                   B r      o
   r            r o           r                 or            r               o              mr r                                                    o


           S      n ru t     tion     o i tion
               ru tee o the od e Serie III ru t                                                                       e            r o n
                    m o r        r                                                                                                  m o r                    ror

         m                         r                     r    o                   o r         r                      o r             m (             o       )
        o                                                                                                            mo            o    m
          S Ser i in                       or                                                                                       mF
           th Street
       ure
           o                                                                                                          o
               Fo r                    o                                                                                  Fo r               o

         m                         r                     r    r               r           m
        o                          (                 r            rom             o )



           o
               Fo r                    o



                 r             r                         o        r r                             orm   o       ro                      o                r               orr       o
               o m             o

   B                i he e             hidotti           on           e
                        r           r / r                     r


   Pe                                      e     e e          F           o        o     00 000 or m r o m       or        o        r or o       1                 1 2         1
